                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA
HEATHER HEILER,                                                     :
                     Plaintiff                                      :       CIVIL ACTION NO. 3:18-0349
          v.                                                        :                  (JUDGE MANNION)
NANCY A. BERRYHILL,                                                 :
Acting Commissioner
of Social Security                                                  :
                     Defendant                                      :
                                                          ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)        the report of Judge Mehalchick, (Doc. 17), is ADOPTED IN
                     ITS ENTIRETY;
          (2)        the plaintiff’s complaint appealing the final decision of the
                     Commissioner denying her claims for DIB and SSI benefits,
                     (Doc. 1), is GRANTED;
          (3)        this case is REMANDED to the Commissioner for further
                     proceedings consistent with Judge Mehalchick’s report; and
          (4)        the Clerk of Court is directed to CLOSE THIS CASE.



                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Date: February 14, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-0349-01-ORDER.wpd
